Citation Nr: 0612192	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  93-25 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss, based on service from February 
1969 to December 1971.

2.  What evaluation is warranted from June 13, 1991, for 
residuals of a shrapnel wound of the right, upper posterior 
thigh?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971 and from November 1990 to June 1991.  The 
veteran also had an intervening period of unverified service 
in a reserve component.  The appellant is the veteran's legal 
custodian.

This appeal was last before the Board of Veterans' Appeals 
(Board) in October 2003.  The procedural history of this 
appeal may be found in that Remand as well as the other 
Remands issued by the Board in November 1995, August 1997, 
and October 1999.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.




REMAND

Unfortunately, case law decided since the remand of October 
2003 mandates still further development.  In this regard, in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
held that the terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
Veterans Claims Assistance Act of 2000 it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. Mar. 3, 2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the Kent decision holds that 
the VCAA requires, in the context of a claim to reopen, that 
the RO look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The basis for 
the denial in the prior decision is determined from the face 
of that decision.  Accordingly, further development is 
necessary to comply with the notice provisions of 38 U.S.C.A. 
§ 5108 (West 2002) and 38 C.F.R. § 3.156 (2005) as defined by 
Kent.

As to both claims remand is also required in order to obtain 
and associate with the claims file the veteran's Social 
Security Administration disability award records.  
38 U.S.C.A. § 5103A(b) (West 2002).  

As to the claim for a compensable rating for residuals of a 
shell fragment wound, another remand is required to provide 
the veteran with notice of all potentially applicable 
Diagnostic Codes for rating shell fragment wound injuries.  
38 U.S.C.A. § 5103.  That notice should include, but is not 
limited to, notice of applicable Diagnostic Codes found at 
38 C.F.R. § 4.71a, 38 C.F.R. § 4.73 (pre and post July 3, 
1997), and 38 C.F.R. § 4.118 (pre and post August 30, 2002).  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. 
§ 19.31 (2005); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Lastly, given the veteran's repeated failure to show for VA 
examinations since 1995, on remand, the guardian should be 
notified that while evaluating the severity of the veteran's 
service connected shell fragment wound requires VA 
examinations, he will only be scheduled for such examinations 
if she notifies VA that he is willing to show for such 
examinations and she will help him get to these examinations.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Simply put, 
it the claimant's responsibility to show for scheduled VA 
examinations.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to help him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  As to the claim to reopen, the RO 
should send the guardian a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a).  
The notice must include an explanation as 
to what specifically constitutes new and 
material evidence in this particular 
claim in light of the basis on which the 
October 1989 rating decision denied 
benefits.  The correspondence must 
further provide notice to the guardian of 
the evidence and information that is 
necessary to establish the veteran's 
entitlement to service connection in a 
manner consistent with Kent.  The 
appellant should specifically be invited 
to submit any additional pertinent 
evidence that either she or the veteran 
have in their possession.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If any pertinent 
records are not available, or if the 
search for records yields negative 
results, that fact should clearly be 
documented in the claims file and a 
written unavailability memorandum must be 
prepared and added to the claims folder.  
The guardian must also be given an 
opportunity to respond to such a 
memorandum.

3.  The RO should contact the guardian 
and ask if the veteran is willing to show 
for VA examinations, and if she will help 
him get to those examinations if they are 
scheduled.  A reasonable period of time 
should be allowed for response.

4.  If and only if the guardian notifies 
VA that the claimant is willing to show 
for VA examinations, and she will help 
him get there, should he be scheduled for 
appropriate studies to determine the 
severity of his service connected right 
thigh shell fragment wound.  The RO must 
forward the claims folder to the examiner 
for his/her review prior to the 
examination.  Thereafter, in accordance 
with the latest AMIE worksheets for 
rating shell fragment wounds, to include 
those for scars, muscle injuries, and 
nerve disorders, the examiner should 
provide detailed statements of the nature 
and extent of any adverse symptomatology.  
A complete rationale must be provided for 
any opinion offered.

5.  The RO should review any examination 
reports to ensure complete compliance 
with the directives of this REMAND.  If 
they are deficient in any manner, the RO 
must implement corrective procedures at 
once.  

6.  If while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, such as 
providing the guardian with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  Finally, any relevant notices 
must comply with the holdings in Kent and 
Dingess/Hartman.

7.  Thereafter, the RO must readjudicate 
the claims.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  The RO should consider 
whether "staged" ratings are 
appropriate in light of Fenderson v. 
West, 12 Vet. App. 119 (1999), and in a 
manner consistent with Kuzma.  If any 
benefit sought on appeal remains denied, 
the appellant and the representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
received and not received; and all 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal including the old and 
new criteria for rating muscle injuries; 
scars; and nerve injuries.  If the 
veteran fails to show for any VA 
examinations, it should also include 
notice of 38 C.F.R. § 3.655.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

